Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-16, 22-23, 25-26, 30-37, and 43-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The independent claims recite receiving a selection of a geographic area on a map, the geographic area comprising a least a portion of one or more geographic units, receiving a selected criteria, retrieving data satisfying the selected criteria for the one or more geographic units, and calculating the retrieved data according to a proportional degree to which each of the geographic units overlaps with the selected area, and displaying a result of the calculation. Thus, the claims appear to show a mental process of receiving a query, retrieving data in response to the query, aggregating the retrieved data based on a comparison, and reporting a result. 
This judicial exception is not integrated into a practical application because the claims appear to simply receive a query regarding map data and aggregate results to the query. Receiving a query and looking up an answer to a query is a mental process that could be performed by a human mind. The claimed subject matter does make use of computers to receive “a selection of a user-defined geographic area on a user-manipulatable input map displayed by the client” and to transmit the results of the calculation “to the client for display by the client.” However, the client appears to be a generic machine performing generic computing functions, such as showing a display containing a user interface and displaying a result. 
The claimed subject matter does not appear to improve computing technology. As noted in MPEP 2106.05(a) I, “A claim whose entire scope can be performed mentally cannot be said to improve computer technology.” Aside from the generic machines used in the claimed subject matter, selecting a geographic area and retrieving and aggregating data from the selected geographic area are able to be performed mentally. Because the claim scope can be performed mentally, Applicant’s asserted benefit cannot improve the functioning of a computer. 
The claimed subject matter also does not appear to require the use of a particular machine. While claim 22 is directed to a system that requires the use of a processor and memory, these elements are recited as generic computing elements. 
Thus, there appears to be no practical application to the current claims beyond simply requesting, aggregating, and outputting data. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all of the claimed elements are directed towards the data retrieval from the user or from a database. As noted above, the claimed client and user interface elements appear to be generic machines for receiving input and displaying output. 
Because the claims are directed to a mental process of retrieving and aggregating data, and because the claims lack a practical application and additional elements that are significantly more than the judicial exception, the claims are rejected under 35 USC 101 as being directed to an abstract idea without significantly more. 
Dependent claims 2-5, 9-16, 23, 25-26, 30-37, and 43-44 merely add additional mathematical analyses in gathering and considering data, additional data comparisons and retrievals, or additional calculations. All may be performed mentally with the aid of a pen or paper when considering data to analyze and weight. Claims 43-44 appear merely to add additional user interface options that are performed on a generic machine. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-11 refer to “aggregating the retrieved data.” However, after the amendment to the independent claims, there is no more “aggregating the retrieved data” step. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-16, 22, and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pre-Grant Publication 2013/0159330) in view of Statchuk (US Pre-Grant Publication 2015/0205838). 

As to claims 1, Smith teaches a computer-implemented method for displaying geographic data for a client (see paragraph [0017], the system includes computer-implemented logic for streaming information reports to geospatial display applications), the method comprising: 
receiving, by a back-end computer system, a selection of a user-defined geographic area on a user-manipulatable input map displayed by the client, the selected geographic area comprising at least a portion of one or more geographic units (see paragraph [0115] and Figure 11A. The GUI interface illustrated in figure 11A (displayed by the client), allows a user to select a region to monitor. This results in a region being overlaid on a map element 43. Also see paragraphs [0057] and [0068]); 
receiving, by the back-end computer system, a selected data criteria (see paragraph [0115] and Figure 11A. The system receives selected data criteria to receive information on. Also see paragraph [0021]);
retrieving, by the back-end computer system, data satisfying the selected data criteria for the one or more geographic units from a geospatial dataset, wherein the geospatial dataset comprises a plurality of data records and each data record of the geospatial dataset includes at least one geospatial attribute and the data are retrieved from the data records based on the geospatial attributes (see paragraphs [0014], [0197] and [0201]-[0202]. The System determines reports satisfying the criteria including location boundaries (the geographic unit) in a map element for geospatial records (geospatial dataset). Figure 20 shows an example of catch reports (records of the geospatial dataset) with locations (geospatial attribute) shown as stars 194, 196, 198, 200 that may be returned to a user); and 
calculating, by the back-end computer system, a calculated data criteria for the retrieved data corresponding to the selected data criteria according to a … degree to which each of the one or more geographic units overlaps with the selected geographic area, wherein the calculated data criteria is representative of the entire selected geographical area (see paragraphs [0197] and [0202]. The system dispatching the information compiles an aggregated report and score based on the matching data. This is done by creating a memory object called an aggregate report (aggregating retrieved data corresponding to the selected data criteria). The underlying map data is “one or more geographic unit.” The system aggregates the reported data based on the degree to which each of the underlying map data overlaps with a selected geographical area and the reports found in both the map areas. The report data is in response to the defined area. Thus, the report data is “representative of the entire selected geographical area”); and
transmitting, by the back-end computer system, the calculated data criteria for the selected data criteria within the selected geographical area to the client for display by the client of the calculated data criteria (see paragraphs [0197] and [0202] and Figure 17. The system displays the report). 
Smith does not clearly teach: 
calculating, by the back-end computer system, a calculated data criteria for the retrieved data corresponding to the selected data criteria according to a proportional degree to which each of the one or more geographic units overlaps with the selected geographic area, and wherein the calculated data criteria is representative of the entire selected geographical area.  
Statchuk teaches: 
retrieving, by the back-end computer system, data satisfying the selected data criteria for the one or more geographic units from a geospatial dataset, wherein the geospatial dataset comprises a plurality of data records and each data record of the geospatial dataset includes at least one geospatial attribute and the data are retrieved from the data records based on the geospatial attributes (see paragraph [0049]-[0050] and Figures 2A, 2B, and 2F. 2A and 2B define map regions associated with geospatial data. Paragraph [0049] discusses a situation in which a user is querying a single data set (element 114 shown in Figure 2A) by overlaying a target shape over the data set (element 206 of Figure 2F). Notably, this map overlay is one criterion of a query. Paragraph [0041] discusses how queries may contain multiple criteria, such as household income and minimum number of school-age children. Thus, Statchuk shows retrieving data satisfying a query containing selected criteria (from a query) for different geographic units (the lettered shapes of Figure 2A) from a geospatial data set (Paragraph [0030] discusses how to query geospatial data, which is “a database of geospatially keyed data stored on [a] server computer”)); 
calculating, by the back-end computer system, a calculated data criteria for the retrieved data corresponding to the selected data criteria according to a proportional degree to which each of the one or more geographic units overlaps with the selected geographic area, and wherein the calculated data criteria is representative of the entire selected geographical area (see paragraph [0050]. The system determines full and partial shapes of geospatial data within a target shape. For each of the units, the system multiplies a determined ratio (proportional degree) with values of the summary data within the full shape to apportion summary data for the full shape. The system then compiles the data from the full and partial shapes into a result set. This is the calculated data criteria for the retrieved data. Also see paragraph [0030], which discusses how the “Geometry Ratio Calculator,” used to calculate partial geometrical data, is included in the server); 
transmitting, by the back-end computer system, the calculated data criteria for the selected data criteria within the selected geographical area to the client for display by the client of the calculated data criteria (see paragraph [0050] for calculating the data criteria within the selected target shape. See paragraph [0038], which discusses returning results to a client application).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Smith by the teachings of Statchuk, because Statchuk provides the benefit of optimizing data aggregated from different areas (see Statchuk paragraph [0018]). This will be able to provide more precise and customizable results to a user of Smith. 

As to claim 9, Smith as modified by Statchuk teaches the method of claim 1, wherein aggregating the retrieved data comprises calculating, by the back-end computer system, a weighted average for each of the one or more geographic units that partially overlaps with the area according to the proportional degree to which each partially overlapping geographic unit overlaps with the area (see Statchuk paragraphs [0049]-[0050]).

As to claim 10, Smith as modified by Statchuk teaches the method of claim 1, wherein aggregating the retrieved data comprises: for each geographic unit lying only partially within the selection of the geographic area: 
retrieving, by the back-end computer system, one or more smaller geographic units for each geographic unit (see Statchuk paragraph [0049]-[0050]. Partial geographic units smaller than each geographic units are measured); and 
retrieving, by the back-end computer system, data satisfying the selected data criteria for the one or more smaller geographic units from the geospatial dataset (see Statchuk paragraph [0050]).

As to claim 11, Smith as modified by Statchuk discloses the method of claim 1, wherein aggregating the retrieved data comprises: 
for each geographic unit lying only partially within the selection of the geographic area: 
calculating, by the back-end computer system, a weighted average for the selected data criteria according to the proportional degree to which each of the geographic unit overlaps with the selected geographic area (see Statchuk paragraphs [0049]-[0050]).

As to claims 12, Smith as modified teaches the method of claim 1 further comprising: 
calculating, by the back-end computer system, a normalized score for the selected data criteria (see Smith paragraph [0166] for calculating the score differently for each domain based on scaled criteria); and 
providing, by the back-end computer system, an output choropleth map of the selected geographic area for display by the client (see Smith paragraph [0199], the map illustrated in figure 17 provides different shading in gray scale or using colors), 
wherein the choropleth map comprises an indicia applied to each of the geographic units within the selected geographic area according to the corresponding normalized score (see Smith paragraphs [0198], [0199] and Figure 17 for providing labels using dollar figures (indicia) illustrated in figure 17 using the computed score formula to produce relative scores that represent the relative value).

As to claim 13, Smith as modified teaches the method of claim 1, wherein the selected data criteria comprises a first selected data criteria (see Smith Figure 17 and paragraph [0197]), the method further comprising:
Receiving, by the back-end computer system, a second selected data criteria (see Smith Figure 17 and paragraph [0197]. Multiple subscriptions may be submitted to the back-end system); 
Retrieving, by the back-end computer system, data satisfying the second selected data criteria for the selected geographic area from a geospatial dataset (see Smith Figure 17 and paragraph [0197]. The system monitors incoming reports for multiple subscriptions); 
Calculating, by the back-end computer system, a normalized score for the first selected data criteria and the second selected data criteria (see Smith paragraphs [0197] and Figure 17. A normalized score is calculated for each report regarding payouts); and
Providing, by the back-end computer system, an output choropleth map of the selected geographic area for display by the client, wherein the choropleth map comprises an indicia applied to each of the geographic units within the selected geographic area according to the corresponding normalized score (see Smith paragraphs [0197] and Figure 17. A normalized score is calculated for each report regarding payouts). 

As to claim 14, Smith as modified teaches the method of claim 13, further comprising: 
receiving, by the back-end computer system, a weight factor for each of the first selected data criteria and the second selected data criteria (see Smith paragraph [0020]. Reporting areas are received with payment values. These are weight factors); and
calculating, by the back-end computer system, the normalized score for the first selected data criteria and the second selected data criteria according to each respective weight factor (see Smith paragraphs [0020] and [0197]. The weight values, or payment values, are used to calculate the score and report it to a user). 

As to claims 15 and 36, Smith as modified teaches the method of claim 1, further comprising:
receiving, by the back-end computer system, a second selected data criteria (see Smith Figure 17 and paragraph [0197]. Multiple subscriptions may be submitted to the back-end system); 
receiving, by the back-end computer system, a weight for each of the first selected data criteria and the second selected data criteria (see Smith paragraphs [0020] and [0197]. A user may submit a payment amount with a desired report);
retrieving, by the back-end computer system, data satisfying the first selected data criteria and the second selected data criteria for the selected geographic area from a geospatial dataset (see Smith [0200] and Figure 18. Data for the selected reports is shown);
calculating, by the back-end computer system, a score for the retrieved data based on the weight for each of the first selected data criteria and the second selected data criteria (see Smith paragraph [0200] and Figure 18. A score for reports based on the report weights may be retrieved); and 
displaying, by the back-end computer system, a ranked list for the retrieved data according to the calculated scores (see Smith paragraph [0200] and Figure 18. A ranked list of scores per species type may be reported).

As to claim 16, Smith as modified teaches wherein calculating the score for the retrieved data comprises: 
calculating, by the back-end computer system, a first score for each record of the retrieved data based on the weight for the first selected data criteria (see Smith paragraphs [0020] and [0200] and Figure 18. A ranked list of scores per species type may be reported wherein each score is received with each subscription); 
calculating, by the back-end computer system, a second score for each record of the retrieved data based on the weight for the second first selected data criteria (see Smith paragraphs [0020] and [0200] and Figure 18. A ranked list of scores per species type may be reported wherein each score is received with each subscription); and
summing, by the back-end computer system, the first score and the second score for each record of the retrieved data (see Smith paragraphs [0020] and [0200] and Figure 18).

As to claim 22, see the rejection of claim 1.
As to claim 30, see the rejection of claim 9.
As to claim 31, see the rejection of claim 10.
As to claim 32, see the rejection of claim 11.
As to claim 33, see the rejection of claim 12.
As to claim 34, see the rejection of claim 13.
As to claim 35, see the rejection of claim 14.
As to claim 36, see the rejection of claim 15.
As to claim 37, see the rejection of claim 16
As to claim 43, Smith as modified teaches the method of claim 1, wherein receiving the selection of the user-defined geographic area comprises: 
displaying a graphical user interface (GUI) on the client, wherein the GUI comprises a map and a menu of geographic area definition options through which the user-defined geographic area are definable relative to the map (see Smith paragraph [0115] and Figure 11A. The GUI interface illustrated in figure 11A (displayed by the client), provides a set of options that a user may select to define a desired query area), where the geographic are definition options comprise: 
a first option to define the geographic area via free form drawing on the map, where the free form drawing defines the boundaries of the geographic area (see Statchuk paragraph [0054]. The user may draw a polygon onto a map); and 
a second option to define geographic area by applying a geometric shape to the map, wherein the geometric shape defines the boundaries of the geographic area (see Smith paragraph [0115] and Figure 11A. The GUI interface illustrated in figure 11A (displayed by the client), allows a user to select a geometric shape).

As to claim 44, see the rejection of claim 43. 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pre-Grant Publication 2013/0159330) in view of Statchuk (US Pre-Grant Publication 2015/0205838), and further in view of Tan (US Patent 9,888,347). 

As per claims 2, Smith teaches the method of claim 1 and the computer system of claim 22, respectively. 
Smith does not teach determining, by the back-end computer system, a certainty in the retrieved data for each of the one or more geographic units according to a size of each of the one or more geographic units within the selected geographic area.
Tan teaches determining, by the back-end computer system, a certainty in the retrieved data for each of the one or more geographic units according to a size of each of the one or more geographic units within the selected geographic area (see claim 1 of Tan, which shows determining a respective cover set for each of a plurality of possible confidence radii, wherein each possible confidence radius in the plurality of possible confidence radii defines a size of a geographic region (each geographic unit within the selected geographic area) that is proportional to a level of locational uncertainty for a possible location that is associated with the possible confidence radius (determining a certainty for each geographic unit according to a size of each geographic unit)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Smith to include a certainty in the retrieved data for each of the one or more geographic units according to a size of each of the one or more geographic units within the selected geographic area as disclosed by Tan, to gain the advantage of determining whether a user location associated with a user request satisfies location criteria for performing an action, taking into account uncertainty associated with determining the user location.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pre-Grant Publication 2013/0159330) in view of Statchuk (US Pre-Grant Publication 2015/0205838), in view of Tan (US Patent 9,888,347), and further in view of Cheng (US Pre-Grant Publication 2011/0137881). 

As to claim 3, Smith as modified teaches the method of claim 2. 
Smith does not teach upon a determination that the geospatial dataset is suitable for the margin of error calculation, calculating the certainty in the retrieved data according to the margin of error calculation.
Cheng teaches determining, by the back-end computer system, whether the geospatial dataset is suitable for a margin of error calculation for the selected data criteria (see paragraph [0089]. The system determines whether a selected data criteria requires the use of a margin of error for a search); and
Upon a determination that the geospatial dataset is suitable for the margin of error calculation, calculating, by the back-end computer system, the certainty in the retrieved data according to the margin of error calculation (see Cheng paragraph [0089] for determining a margin of error when calculating results and claim 1 of Tan for calculating a certainty associated with a geographic area). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Smith to include a margin of error determination as disclosed by Cheng, to gain the advantage of determining whether a user location associated with a user request satisfies location criteria to determine a proper set of search results for a user conducting a search. 

Response to Arguments
Applicant’s arguments under 35 USC 102 and 35 USC 103 with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive. 

Applicant argues that “Because the claims, as amended, require both (1) selection of the user-defined geographic area via a "user-manipulatable input map" that is displayed by a client device and (2) the transmission of the calculated data criteria from the back-end computer system to the client for display by the client, the claimed inventions are not directed to a mental process. A mental process cannot include selection of a geographic area via a "user-manipulatable input map" that is displayed by a client device. Similarly, a mental process cannot include transmission of the calculated data criteria from the back-end computer system to the client for display by the client. Simply put, a human cannot perform the steps of the claimed inventions in his/her mind.”
In response to this argument, the claimed limitations regarding the “user-manipulatable input map” displayed by a client device and the transmission of an output to a client device for display at the client device appear to involve a client device that performs generic functions on a generic device. 
Examiner notes that MPEP 2106.04(a)(2)(III) states that: 
Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’)

Examiner notes that MPEP 2106.04(a)(2)(III)(C) elaborates on this with several examples. Notably, section (3) discusses how “using a computer as a tool to perform a mental process” is not patent eligible. The user interface, or user-manipulatable input map, simply replaces a user outlining and selecting items on a map. A user may still then perform the claimed calculations with pen and paper and reference to the required data, tabulating and aggregating the results to arrive at an answer. Returning results for display to a client is using a generic machine to output results of an analysis. In view of this, the additionally cited elements do not overcome the rejection under 35 USC 101. 

Applicant continues, arguing that the claimed invention “[improves] the functioning of prior computer systems for sorting or assessing geospatial data. As explained in the Subject Application, the claimed inventions "provide users with the ability to quickly and efficiently sort through large amounts of geospatial data in a flexible, convenient manner." Subject Application [0005]. To that end, the claimed inventions can "provide answers to complex, geospatially based queries in real-time, without requiring complex database queries or writing code to obtain the desired answers." Id. These are technological improvements to prior computer system that users employed to process geospatial data. This makes the claims eligible under both Alice Steps One and Two.”
As noted above, the claims simply require selecting a user-defined geographic area and a data criteria. From this query, a result is returned. The claims, as currently written, do not appear to address the problems claimed to be improved by the specification, notably – to provide answers to “complex, geospatially based queries in real-time.” Because the argued features are not claimed, the independent claims remain rejected under 35 USC 101.

Applicant adds “In an exemplary use case, a user-defined geographic area is evaluated to determine the cost feasibility of constructing a new pipeline at a certain location. Subject Application [0082], [0086]. A graphical user interface (GUI) is configured to allow a user to select a geographic location based on the irregular shape of a natural gas pipeline. The selected geographic area is then determined by the proximity of customers to the new pipeline location. The selected geographic area is further evaluated to determine a likely return-on- investment, based on retrieved demographic information of the selected geographic area. The retrieved demographic information is used by a prospective developer to determine a suitable construction location for the prospective pipeline. The suitability of a geographic area is further determined by looking at a variety of different metrics for the geographic area. Due to the irregular shape of the proposed pipeline, the selected geographic area may span across different townships and countries, referred to herein as geographic units. The demographic information is determined by calculating proportional segments of the multiple geographic units. The calculated segments are combined to represent the entire selected geographic area. The user-defined shape makes it difficult to determine proportional segments of demographic information from multiple sources. This exemplary use case solves this real world problem by evaluating multiple geographic units and determining an overall value or recommendation for the selected geographic area, and providing this information to the client.”
The claims do not require all of the details provided by the described use case. Notably, nothing in the independent claims requires an irregular or freeform shape such as those of a pipeline defined by a set of geospatial locations (paragraph [0083]) or lines/line-segments (paragraph [0042]) or evaluating a return on investment. . Because the argued features are not claimed, the independent claims remain rejected under 35 USC 101. 

Applicant then discusses the Federal Circuit's opinion in Core Wireless Licensing SARL v. LG Elecs. Inc., 880 F.ed 1356 (Fed. Cir. 2018). Applicant states how the claims in the decision “are directed to improved user interfaces for computing devices, and therefore patent eligible under § 101, not to the abstract idea of an index, because the claims are directed to "a particular manner of summarizing and presenting information in electronic devices." Id. at 1362. Analogously, the pending claims of the Subject Application recite particular manners of collecting the user's selection of the user-defined geographic area, that is, "on a user-manipulatable input may displayed by the client...." Various dependent claims recite even further implementation details, such as claims 12, 13, 33 and 34 (output choropleth map) and claims 43-44 (options for defining the geographical area on a map on a graphical user interface).”
In response to this argument, the independent claims do not include a particular manner of summarizing and presenting information. Rather, the information presented comes in two forms – a user manipulatable map and an output of a calculated data criteria. Thus, both the input and output are cited at generic and high levels of abstraction. The specifics of using the user manipulatable map are not claimed in the independent claims. The choropleth map is a known map definition, and thus appears to be a generic type of map. The options for defining the area of the map, as recited in claims 43-44, are simply generic options for defining a shape. 

Remarks
Examiner notes the following reference was found that is relevant to the claimed invention, but was not used in the rejection above: 

Lerner et al. (US Pre-Grant Publication 2013/0046586). Paragraphs [0027]	-[0038] appear to describe a method of setting a target area on a map, determining proportional scores based on the underlying map units of the map, and aggregating the proportional scores together to arrive at a variable for a final score. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152